DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 all refer to “lighting source metrics” and it is unclear if these are all the same or different claimed elements.
Claim 2 is directed to an apparatus and a method step of using that apparatus (“collects metrics”) and is thereby indefinite. See MPEP 2173.05(p)(II).
Claim 3 is directed to an apparatus and a method step of using that apparatus (“through which third-parties provide access to lighting source metrics”) and is thereby indefinite. See MPEP 2173.05(p)(II).
Claim 5 is directed to an apparatus and a method step of using that apparatus (“performs at least two”) and is thereby indefinite. See MPEP 2173.05(p)(II).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-6 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claim 1, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[…] collecting, managing and accessing lighting source metrics comprising:
a lighting source metric collection facility that [collects lighting data];
a lighting source metric integration facility that [analyzes the lighting data]; and
a lighting source metric access facility that [provides outputs regarding the analyzed data].
In regard to the dependent claims, 
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., the various software modules, an application programming interface, a web page, a web service, a web spider function, a sourcing crowd system, employing artificial intelligence, a user interface, and/or employing natural language queries;  these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., the various software modules, an application programming interface, a web page, a web service, a web spider function, a sourcing crowd system, employing artificial intelligence, a user interface, and/or employing natural language queries, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., F50-53 in Applicant’s specification.

Claims 1-6 are also rejected under 35 USC 101 because their BRI includes being that of a carrier wave.  See MPEP 2106.03(I).


	

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20110035404 A1 by Morgan et al (“Morgan”).
In regard to Claim 1, Morgan discloses a system for collecting, managing and accessing lighting source metrics comprising:
a lighting source metric collection facility that includes at least one of an application programming interface, a collection web page, a collection web service, a metric detection web spider function, a metric sourcing crowd system, and an artificial intelligence metric inference module;
(see, e.g., p111 in regard to “crawler/spider”);
a lighting source metric integration facility that includes at least one of a gathered metric ingestion facility, an ingested metric transformation module, a metric normalization module, a metric cleanup module, and a metric data set loading module; and
(see, e.g., p135 in regard to software that ranks the search results);


(see, e.g., p137).
In regard to Claim 2, Morgan discloses these limitations.  See, e.g., F3, s304.
In regard to Claim 4, Morgan discloses these limitations.  See, e.g., p138.
In regard to Claim 5, Morgan discloses these limitations.  See, e.g., p135.
In regard to Claim 6, Morgan discloses these limitations.  See, e.g., p138.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan, in view of official notice.
In regard to Claim 3, while Morgan may not specifically teach employing an API, however,
the Examiner takes OFFICIAL NOTICE that employing API’s was old and well-known at the time of Applicant’s invention.  Such functionality allows for more flexibility in how the software is implemented.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to allow for more flexibility in how the software is implemented.


	
	
	

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715